MEMORANDUM **
Arif Ali Durrani appeals pro se from the district court’s December 19, 2006, order directing the United States Marshal to sell various aircraft components seized pursuant to writs of execution. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Durrani contends that the district court’s order deprives him of his Fifth and Sixth Amendment rights to retain the attorneys of his choice to assist him in pending litigation. This contention lacks merit. See Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624-33, 109 S.Ct. 2646, 105 L.Ed.2d 528 (1989).
Durrani’s remaining contentions similarly lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.